Title: To Thomas Jefferson from Edward Rutledge, 9 November 1793
From: Rutledge, Edward
To: Jefferson, Thomas



Dear Sir
Charleston, Novr. 9th. 1793.

I have been requested by the Gentlemen who have signed the within memorial, to place it under your Protection, and I do so, with the greatest chearfulness, because I know full well, that the sole motive by which they were actuated, was, Humanity. The People of St. Domingo, came to our Shores, in such Numbers, and in so destitute a Condition, and the Funds of our Citizens were so unequal to their comfortable Support, that the Memorialists, who are Respectable Merchants, and among the foremost in relieving the distressed, prevailed on poor Thompson (who
 
felt as they did, for the Wretched) to take the Command of a small Vessel, and sail for the Island of St. Domingo, expressly for the Purpose, which is mentioned in the Dispatch.
I know you too well to doubt of your Assistance, if it can be effectually applied. The Method I must leave to yourself. With Sentiments of real Affection I am my dear Sir, your Sincere & obliged Friend

Ed: Rutledge

